UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 18, 2013 BCB BANCORP, INC. (Exact name of Registrant as specified in its charter) New Jersey (State or Other Jurisdiction of Incorporation) 0-50275 (Commission File Number) 26-0065262 (I.R.S. Employer Identification No.) 104-110 Avenue C, Bayonne, NJ 07002 (Address of principal executive offices) (201) 823-0700 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)Employment Agreements.By letter dated September 17, 2013 and received by the Company on September 18, 2013, Robert A. Hughes resigned from the Board of Directors of the Company.Mr. Hughes resignation was due to health issues and did not reflect any disagreements with the Company.Mr. Hughes had been a member of the Board of Directors since 2010.At the time of his resignation, Mr. Hughes sat on the Nominating and Corporate Governance Committee, Audit Committee and Budget Committee. Mr. Hughes resignation letter is attached hereto as Exhibit 10.1 of this Form 8-K, and is incorporated by reference into this Item 5.02. Item 9.01. Financial Statements and Exhibits. (a) Financial statements of businesses acquired.Not Applicable. (b) Pro forma financial information.Not Applicable. (c) Shell company transactions: Not Applicable. (d) Exhibits. The following Exhibit is attached as part of this report: Exhibit Number Description Exhibit 10.1 Resignation letter of Robert A. Hughes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BCB BANCORP, INC. DATE: September 20, 2013 By: /s/ Donald Mindiak Donald Mindiak Chief Executive Officer (Duly Authorized Representative)
